Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37, 38, 56, 62, and 78) in the reply filed on 7/14/21 is acknowledged. Additionally, Applicant has elected species (Biomarkers – C4, C5, and CA19-9) and the detection of protein levels. 
The Restriction Requirement is deemed appropriate and is made FINAL. 
Claims 81 and 94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/21.
4.	 Currently, claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37, 38, 56, 62, and 78 are under consideration. 
Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. See references on pages 49-52.

Specification
7.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. For example, see pages 5, 52, and 62.
8.	The use of the term TWEEN on page 42 and 62, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
 Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I.	Claims 1, 3, 4, 8, 10, 11, 15, 19, 22, 38, and 62 recite Tables A, B, C, and/or D from the specification. However, this is vague and indefinite because the information listed in the Tables can be modified/changed. It is suggested that the actual biomarkers are recited in the claims for clarity.  As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AlA 35 U.S.C. 112, second paragraph as indefinite. Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or
35 U.S.C. 112 (pre-AlA), second paragraph.  
II.	Regarding claim 31, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections — 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention,
and of the manner and process of making and using it, in such full, clear, concise, and
exact terms as to enable any person skilled in the art to which it pertains, or with which
it is most nearly connected, to make and use the same, and shall set forth the best
mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), first paragraph:
The specification shall contain a written description of the invention, and of the manner
and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same and shall set forth the best mode contemplated
by the inventor of carrying out his invention.

Enablement rejection

11. 	Claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37, 38, 56, 62, and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Specifically, the method claims recite diagnosing a pancreatic cancer-
associated disease in an individual by determining the presence of one or more
biomarkers from a sample from the individual, however, it is noted that all of the

The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Minerals Separation Lid. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation
needed to practice the invention undue or unreasonable? That standard is still the one
to be applied. /n re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Accordingly, even though the statute does not use the term "undue experimentation," it
has been interpreted to require that the claimed invention be enabled so that any
person skilled in the art can make and use the invention without undue
experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223
(Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art
could make or use the invention from the disclosures in the patent coupled with
information known in the art without undue experimentation.").
Factors to be considered in determining whether undue experimentation is
required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404
(Fed. Cir. 1988) and MPEP 2164.01(A)) as follows: 1) quantity of experimentation

absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6)
the relative skill of those in the art, 7) the predictability or unpredictability of the art, and
8) the breath of the claims. While all the above factors have been fully considered and
have led the Examiner to conclude that the specification fails to teach how to make
and/or use the claimed invention without undue experimentation, only the most relevant
factors are addressed in detail below.
(1 and 2) The breadth of the claims and the nature of the invention. The claims are broad enough to encompass embodiments wherein it is reasonably and fully expected that at least some of the biomarkers are present at some times in at least some portions of a human body, independent of whether that person has a pancreatic cancer associated disease or not.
(3 and 5) The state of the prior art and the level of predictability in the art: The state of the prior art of measuring known biomarkers at either the protein or
nucleic acid level was reasonably routine and conventional at the time of the invention,
however, the association of the mere presence of a biomarker at any time in any recited
type of sample with pancreatic cancer associated disease was not at all predictable, at
least because most or all of the biomarkers in Table A, B, C, D are naturally occurring and their mere presence (at any measurable level) in a generic sample was not known to be correlated to a pancreatic cancer associated disease. In support of this, the
specification at page 1 states that at the time, use of the biomarker CA19-9 in
pancreatic cancer diagnosis was not recommended and that “[t]oday, no other single
biomarker has been shown to accurately diagnose PDAC”.

likely at the Ph.D. level or equivalent number of years of experience. However, such
persons of ordinary skill in this art, given its unpredictability, would have to engage in
undue (non-routine) trial and error experimentation to carry out the invention as claimed.
(6 and 7) The amount of direction or guidance presented and the
existence of working examples.
The present disclosure as filed appears to only given sufficient guidance in the
sole Example, wherein quantified levels of a core group of 5 specific biomarkers were
required, and a group of 23 biomarker levels give optimal discrimination of PDAC vs.
normal control, noting that these are all measured in plasma samples and measured at
the protein level using antibody arrays (e.g. as per the Example and p. 49). No
guidance is given for using the full scope of the claims, such as measuring any of the
biomarkers in Table A, measuring in samples other than plasma, measuring only
presence rather than quantity of biomarkers, and nothing regarding measuring the
biomarkers at the nucleic acid (e.g. MRNA) level.
(8) The quantity of experimentation required to practice the claimed
invention based on the teachings of the specification. Therefore, it is deemed that further research of an unpredictable nature would be necessary to make or use the invention as claimed. Thus, due to the inadequacies of the instant disclosure, undue experimentation would be required of one of skill in the art to practice the full scope of the claimed invention. Furthermore, from the “Discussion” section on page 50, which states that “[a]lthough the discrimination of PDAC vs. NC [normal control] increased with 
able to diagnose, for example, PDAC are not enabled.
Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the “right to exclude” granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory
obviousness-type double patenting rejection is appropriate where the conflicting claims
are not identical, but at least one examined application claim is not patentably distinct
from the reference claim(s) because the examined application claim is either anticipated
by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422
F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163
USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of

37 CFR 3.73(b).

13.	Claims 1, 3-5, 8-11, 15, 19, 22, 26, 31, 37, 38, 56, 62, and 78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, 12, 15-16, 18, 20, 25-26, 35-36, 45, 56-57, 73, 78, 80, and 86-87 of copending Application No. 16/097,420 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘420 patent claims include all of the limitations of the present claims and would either anticipate them or render them obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14. 	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday - Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/LISA V COOK/Primary Examiner, Art Unit 1642